Title: From John Adams to William Smith Shaw, 9 June 1819
From: Adams, John
To: Shaw, William Smith


				
					
					Quincy June 9th
				
				I thank you kindly for sending me the Centinel containing the peices upon neutrality signed by Marcellus which I have long been seeking without success—I hope you will be able to lend it to me long enough to get Copied those papers—for no human being knows the value of them so well as I do—not accepting the Auther of them himself—I hope you have not forsaken us—the time seemes very long since we have had the pleasure to see you here—where the sight of you is always grateful to your friend and Uncle
				John Adams
			